                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 LISA MORRIS, on behalf of herself and all
 others similarly situated,

                       Plaintiff,

 v.                                                  CASE NO. 3:18-cv-157-RJC-DSC

 BANK OF AMERICA N.A.,

                       Defendant.


                                             ORDER

       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Jeff Ostrow]” (document #52). For the reasons stated therein, the Motion is granted.

       SO ORDERED.
                             Signed: June 20, 2019
